NO. 07-01-0249-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   AUGUST 14, 2002

                         ______________________________


                GREENBELT ELECTRIC COOPERATIVE, APPELLANT

                                           V.

                  LYNN MILLS AND BARRY SANDERS, APPELLEE


                       _________________________________

            FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

           NO. 10,372-A; HONORABLE GRAINGER W. McILHANY, JUDGE

                         _______________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                          ON AGREED MOTION TO DISMISS


      On original submission, we affirmed a judgment in favor of appellees Lynn Mills and

Barry Sanders. Appellant Greenbelt Electric Cooperative then filed a motion for rehearing.

While that motion was pending, the parties reached a settlement and have now filed an
agreed motion to dismiss with prejudice. We withdraw our original opinion and judgment

of March 20, 2002 and, in lieu thereof, grant the motion to dismiss the appeal.


       Without passing on the merits of the case, the appeal is hereby dismissed with

prejudice. Tex. R. App. P. 42.1(a). Having dismissed the appeal at the request of both

parties, no further motion for rehearing will be entertained and our mandate will issue

forthwith. Pursuant to the motion, all costs are to be assessed against the party incurring

them. Our dismissal of the case renders the pending motion for rehearing moot.



                                          Don H. Reavis
                                            Justice

Do not publish.




                                            2